STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

FELICIA BRAUD AND JOHN BRAUD NO. 2022 CW 0893
AND ON BEHALF OF THEIR MINOR
CHILD, JOLIE BRAUD

VERSUS

MARCUS AND AIMEE MOUNGER AND OCTOBER 11, 2022
ABC INSURANCE COMPANY

 

In Re: Marcus and Aimee Mounger, applying for supervisory
writs, 23rd Judicial District Court, Parish of
Ascension, No. 113119.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. We find the trial court committed manifest
error in its July 15, 2022 judgment denying the exception of
prescription filed by defendants, Marcus and Aimee Mounger. The
19th Judicial District Court in East Baton Rouge Parish, where
the plaintiffs, Felicia Braud and John Braud, individually and
on behalf of their minor child, Jolie Braud, filed the original
petition, was an improper venue. The service effected upon the
defendants on January 4, 2021 did not serve to- suspend
prescription in this matter under La. Code Civ. P. art. 3462.
Santana-Peguero v. Bayer, 2018-1378 (La. App. 1 Cir. La.
4/17/19), 276 So.3d 153, 157-158, writ denied, 279 So.3d 384
(9/17/19). We therefore grant this writ application, reverse
the trial court’s July 15, 2022 judgment, and grant the
exception of prescription and dismiss all claims of the
plaintiffs against defendants, Marcus and Aimee Mounger.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A-ary
DEPUTY CLERK OF COURT
FOR THE COURT